DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
RESPONSE TO AMENDMENT
	Claim rejections based on prior art

		Applicant's arguments filed 11/11/2021 with respect to claims 1-24 have been fully considered but are not persuasive.
Page 9 of Applicant’s remarks discloses “Nicolaidis is entirely silent as to a “compound memory command” as recited in claim 1, let alone receiving a compound memory command that comprises “an indication of one or more operations,” or “generating a plurality of memory
commands based on the compound memory command” as claimed”.

With respect to “compound memory command”, Examiner is equating a sequence of instructions, as disclose in step 902 of fig. 9 of Nicolaidis, to claim ‘compound memory command’. Note, the claim language doesn’t provide further detail regarding the structure of the ‘compound memory command’.
With respect to ”wherein the compound memory command comprises an indication of one or more operations”, because of the word ‘comprises’, Examiner is interpreting this limitation to state that the compound memory command itself is an indication; in other words, the compound memory command equals to an indication.
With respect to “generating a plurality of memory commands based on the compound memory command”, see steps 904 and 906 of fig. 9 of Nicolaidis, which disclose a first set of test operations and a second set of test operations, to be applied/transmitted to multiple ports of memory cells/portions, as also disclose in steps 908 and 910. 
determining one or more required row activation commands’ is being equated to the function of having a test procedure/operation of the first or second set of test operations discloses in steps 904 and 906 of fig. 9 of Nicolaidis. See paragraph 0073 or 0094 of Nicolaidis which discloses the test procedure/operation being directed to a row of a memory cell, making the test procedure/operation a ‘required row activation command’. A required row activation command is not a well-known term in the art. With respect to ‘generating’, see steps 904 and 906. Again, having a test procedure/operation, teaches the function of a ‘determination’. The claim language doesn’t disclose the specifics of the determination. 
With respect to claim 5, besides the claim language being read as “determining the one or more required row activation commands comprises: maintaining a finite state machine; and determining, based on the finite state machine, the one or more required row activation commands, which can be confusing, claim language ‘maintaining a finite state machine’ is being equated to finite-state-machine-controller 310 of Nicolaidis generating a sequence of memory access operations for the multi-port memory device based in part on the sequence of instructions, as discloses in claim 16 of Nicolaidis. See also paragraphs 0073 and 0083, which teach start and end addresses as a result of the generated sequence of memory access operations.
With respect to claim 6, claim language “‘determining’, by a memory controller, a latency associated with the compound memory command” is being equated to the function of having a latency ‘associated’ to the sequence of instructions; see paragraph 0065 of Nicolaidis.
With respect to claim 7, ‘prioritizing’ is being equated to scan register 302 of fig. 3 of  Nicolaidis receiving a sequence of instructions while memory tester 300 is applying tests to the Note, the claim language doesn’t disclose different priority levels.
In regards to claim 8, with respect to generating another compound memory command in responsive to the latency of the current compound memory command exceeding a threshold, see paragraph 0065 of Nicolaidis which teaches receiving additional sequence of instructions while processing a current sequence as a result of the speed of the current sequence moving from zero, a threshold, to ‘at-speed’.
	
REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention. 


1.         Claims 1-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nicolaidis et al. (US pub. 2010/0275074), hereinafter, “Nicolaidis”.

At the outset, Applicant is reminded that claims subject to examination will be given their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023,1027-28 (Fed. Cir. 1997). With this in mind, the discussion 

2.         As per claims 1 and 17, Nicolaidis discloses a method of memory operations using compound memory commands, the method comprising: receiving, by a memory module (memory module 240 of fig. 2B), a compound memory command (a sequence of instructions, as disclose in paragraph 0227, fig. 9 and claim 1 of Nicolaidis), wherein the compound memory command comprises an indication (this limitation is being interpreted to state that the compound memory command is an indication) that one or more operations are to be applied to each portion (cell) of a plurality of portions of contiguous memory in the memory module (see paragraph 0227 and claim 1 of Nicolaidis, which discloses “receiving a sequence of instructions which implement a memory test for exposing the multi-port memory fault in the multi-port memory device; generating a first set of test operations for the first port of the memory device and a second set of test operations for the second port of the memory device based in part on the sequence of instructions, wherein the first set of test operations is configured to access a first memory cell of the multi-port memory device via the first port, wherein the second set of test operations is configured to access the first memory cell or a second memory cell of the multi-port memory device via the second port, wherein the second memory cell is adjacent to the first memory cell”); generating, based on the compound memory command, a plurality of memory commands (a first set of test operations and a second set of test operations, to be applied/transmitted to multiple ports of memory cells/portions, as discloses in fig. 9) to apply the one or more operations to each portion of the plurality of portions of contiguous memory (see paragraphs 0059, 0227, fig. 9 and claim 1 of Nicolaidis); and executing the plurality of memory commands (see paragraph 0227, fig. 9 and claim 1 of Nicolaidis, which discloses “applying the first set of test operations to the first port of the multi-port memory device; applying the second set of test operations to the second port of the multi-port memory device; and determining whether the multi-port memory fault occurs in the multi-port memory device by determining whether an accessed binary value that is read from the first port or the second port matches an expected binary value”).

3.         As per claims 2, 10 and 18, Nicolaidis discloses “The method of claim 1” [See rejection to claim 1 above], wherein the compound memory command indicates, as the plurality of portions of contiguous memory, a starting memory address and a number of columns (see paragraphs 0073 and 0094).

4.         As per claims 3, 11 and 19, Nicolaidis discloses wherein the compound memory command indicates a start address and an end address of the plurality of portions of contiguous memory (see paragraphs 0073 and 0094).

5.         As per claims 4, 12 and 20, Nicolaidis discloses wherein generating the plurality of memory commands comprises: determining one or more required row activation commands; and generating the one or more required row activation commands (see paragraphs 0073 and 0094).

6.         As per claims 5 and 13, Nicolaidis discloses wherein determining the one or more required row activation commands comprises: maintaining a finite state machine; and determining, based on the finite state machine, the start address, and the end address, the one or more required row activation commands (besides the claim language being read as “determining the one or more required row activation commands comprises: maintaining a finite state machine; and determining, based on the finite state machine, the one or more required row activation commands, which can be confusing, claim language ‘maintaining a finite state machine’ is being equated to finite-state-machine-controller 310 of Nicolaidis generating a sequence of memory access operations for the multi-port memory device based in part on the sequence of instructions, as discloses in claim 16 of Nicolaidis. See also paragraphs 0073 and 0083, which teach start and end addresses as a result of the generated sequence of memory access operations).

7.         As per claims 6, 14 and 22, Nicolaidis discloses, further comprising determining, by a memory controller, a latency associated with the compound memory command (see paragraph 0065).

8.         As per claims 7, 15 and 23, Nicolaidis discloses, further comprising prioritizing, by the memory controller, based on the latency, issuance of one or more other commands to the memory module (‘prioritizing’ is being equated to scan register 302 of fig. 3 of Nicolaidis receiving a sequence of instructions while memory tester 300 is applying tests to the multi-port memory device, as discloses in paragraph 0065. Note, the claim language doesn’t disclose different priority levels).

9.         As per claims 8, 16 and 24, Nicolaidis discloses, further comprising generating, by the memory controller, responsive to the latency exceeding a threshold, a plurality of other compound memory commands based on the compound memory command (with respect to generating another compound memory command in responsive to the latency of the current compound memory command exceeding a threshold, see paragraph 0065, which teaches receiving additional sequence of instructions while processing a current sequence as a result of the speed of the current sequence moving from zero, a threshold, to ‘at-speed’).

10.         As per claims 9 and 21, Nicolaidis discloses an apparatus for memory operations using compound memory commands comprising: a processor; a memory controller communicatively coupled to the processor; and a memory module communicatively coupled to the memory controller (see figs. 2A and 10), the memory module configured to perform steps comprising: receiving a compound memory command (a sequence of instructions, as disclose in paragraph 0227, fig. 9 and claim 1 of Nicolaidis), wherein the compound memory command comprises an indication (this limitation is being interpreted to state that the compound memory command is an indication) that one or more operations are to be applied to each portion (cell) of a plurality of portions of contiguous memory in the memory module (see paragraph 0227 and claim 1 of Nicolaidis, which discloses “receiving a sequence of instructions which implement a memory test for exposing the multi-port memory fault in the multi-port memory device; generating a first set of test operations for the first port of the memory device and a second set of test operations for the second port of the memory device based in part on the sequence of instructions, wherein the first set of test operations is configured to access a first memory cell of the multi-port memory device via the first port, wherein the second set of test operations is configured to access the first memory cell or a second memory cell of the multi-port memory device via the second port, wherein the second memory cell is adjacent to the first memory cell”); generating, based on the compound memory command, a plurality of memory commands (a first set of test operations and a second set of test operations, to be applied/transmitted to multiple ports of memory cells/portions, as discloses in fig. 9) to apply the one or more operations to each portion of the plurality of portions of contiguous memory (see paragraphs 0059, 0227, fig. 9 and claim 1 of Nicolaidis); and executing the plurality of memory commands (see paragraph 0227, fig. 9 and claim 1 of Nicolaidis, which discloses “applying the first set of test operations to the first port of the multi-port memory device; applying the second set of test operations to the second port of the multi-port memory device; and determining whether the multi-port memory fault occurs in the multi-port memory device by determining whether an accessed binary value that is read from the first port or the second port matches an expected binary value”).

CLOSING COMMENTS

Conclusion
    a.   STATUS OF CLAIMS IN THE APPLICATION
	The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P.  707.07(i):

	a(1) CLAIMS REJECTED IN THE APPLICATION
	Per the instant office action, claims 1-24 have received a final action on the merits.
 THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


   b.  DIRECTION OF FUTURE CORRESPONDENCES
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ernest Unelus whose telephone number is (571) 272-8596. The examiner can normally be reached on Monday to Friday 9:00 AM to 5:00 PM. 


IMPORTANT NOTE
 
	If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner's supervisor, Mr. Idriss Alrobaye, can be reached at the following telephone number: Area Code (571) 270-1023.

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more 



/Ernest Unelus/
Primary Examiner
Art Unit 2181